                Case 20-10256-KBO              Doc 415       Filed 07/01/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )        Chapter 11
                                                              )
EARTH FARE, INC., et al., 1                                   )        Case No. 20-10256 (KBO)
                                                              )
                                                              )        (Jointly Administered)
                          Debtors.                            )
                                                              )


                        NOTICE OF CHANGE IN CONTACT INFORMATION

                 The undersigned counsel gives notice of a change of contact information as follows.

                 Pepper Hamilton LLP has combined with Troutman Sanders LLP. The new firm name is

Troutman Pepper Hamilton Sanders LLP (“Troutman Pepper”), effective July 1, 2020. While the office

address, phone numbers and facsimile numbers for the undersigned Troutman Pepper attorneys have not

changed, such attorneys’ email addresses have changed as follows:

                 1.       Douglas D. Herrmann - douglas.herrmann@troutman.com

                 2.       Marcy J. McLaughlin Smith – marcy.smith@troutman.com


Dated: July 1, 2020                         /s/ Marcy J. McLaughlin Smith
Wilmington, DE                              Douglas D. Herrmann (DE No. 4872)
                                            Marcy J. McLaughlin Smith (DE No. 6184)
                                            TROUTMAN PEPPER HAMILTON SANDERS LLP
                                            Hercules Plaza, Suite 5100
                                            1313 N. Market Street, P.O. Box 170
                                            Wilmington, Delaware 19899-1709
                                            Telephone:      (302) 777-6500
                                            Facsimile:      (302) 421-8390
                                            E-mail: douglas.herrmann@troutman.com
                                            E-mail: marcy.smith@troutman.com

                                            Counsel for Counsel for Hilco Merchant Resources, LLC
                                            and Gordon Brothers Retail Partners, LLC


          1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for
each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.



#58635258 v1
                Case 20-10256-KBO         Doc 415     Filed 07/01/20     Page 2 of 2




                                  CERTIFICATE OF SERVICE


          I, Marcy J. McLaughlin Smith, hereby certify that on the 1st day of July, 2020, I caused

the foregoing Notice of Change of Contact Information to be served on all parties which have

entered their appearance via the Court’s CM/ECF electronic filing system.




                                        /s/ Marcy J. McLaughlin Smith
                                        Marcy J. McLaughlin Smith (DE No. 6184)




#58635258 v1
